Townsend, J.
(After stating the foregoing facts.) There is evidence in the record to support the findings of fact by the full board.
*414Under the Workmen’s Compensation Law, findings by the Industrial Board on issues of fact are conclusive as to those issues, if there is any evidence to sustain them. Maryland Casualty Co. v. Sanders, 182 Ga. 594 (supra); Bituminous Casualty Corp. v. Wilbanks, 68 Ga. App. 631 (supra).
The judgment of the superior court affirming the award of the Industrial Board is without error.

Judgment affirmed.


MacIntyre, P. J., and Gardner, J., concur.